UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6704



ROBERT D. DRINKARD, JR.,

                                              Petitioner - Appellant,

          versus


ALTON BASKERVILLE, Warden,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-99-852-7)


Submitted:   August 29, 2000             Decided:   September 11, 2000


Before WIDENER and MICHAEL, Circuit Judges. and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert D. Drinkard, Jr., Appellant Pro Se. Donald Eldridge Jeffrey
III, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Vir-
ginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert D. Drinkard, Jr. seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we deny a certificate of appealability and dismiss the appeal sub-

stantially on the reasoning of the district court.*    See Drinkard

v. Baskerville, No. CA-99-852-7 (W.D. Va. Apr. 27, 2000).   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




     *
       Drinkard alleges that the district court should have ex-
cluded two periods from its statute of limitations calculations.
We hold that, even with the benefit of those periods, Drinkard’s
petition was time-barred under 28 U.S.C.A. § 2244(d) (West Supp.
2000).


                                  2